Name: Commission Regulation (EC) NoÃ 917/2008 of 18Ã September 2008 on the issuing of import licences for applications lodged during the first seven days of September 2008 under the tariff quota opened by Regulation (EC) NoÃ 979/2007 for pigmeat
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  international trade;  America
 Date Published: nan

 19.9.2008 EN Official Journal of the European Union L 251/27 COMMISSION REGULATION (EC) No 917/2008 of 18 September 2008 on the issuing of import licences for applications lodged during the first seven days of September 2008 under the tariff quota opened by Regulation (EC) No 979/2007 for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 979/2007 of 21 August 2007 opening and providing for the administration of an import tariff quota for pigmeat originating in Canada (2), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 979/2007 opened a tariff quota for imports of pigmeat products. (2) The applications for import licences lodged during the first seven days of September 2008 for the subperiod from 1 October to 31 December 2008 do not cover the quantities available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications covered by the quota bearing order number 09.4204 have not been lodged under Regulation (EC) No 979/2007, to be added to the subperiod from 1 January to 31 March 2009, amount to 2 312 000 kg. Article 2 This Regulation shall enter into force on 19 September 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 217, 22.8.2007, p. 12.